Opinion issued August 18, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00069-CR
                              NO. 01-15-00070-CR
                              NO. 01-15-00071-CR
                              NO. 01-15-00072-CR
                           ———————————
            CHARLES TREVAUGHN TIGG BLAKEY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 185th District Court
                            Harris County, Texas
          Trial Court Case Nos. 1394420, 1409461, 1409462, 1410435


                         MEMORANDUM OPINION

      Appellant, Charles Trevaughn Tigg Blakey, pleaded guilty in four

underlying cases to (1) the third-degree felony offense of making a false statement
to obtain property or credit of $20,000 or more but less than $100,000 (Case No.

1394420); (2) the state jail felony offense of fraudulently using or possessing

identifying information—less than five items (Case No. 1409461); (3) the third-

degree felony offense of theft of property valued at over $20,000 and under

$100,000 (Case No. 1409462); and (4) the second-degree felony offense of sexual

assault of a child (Case No. 1410435). See TEXAS PENAL CODE ANN. §§

22.011(a)(2)(A) (West 2011), 31.03(e)(5) (West Supp. 2014), 32.32(c)(5) (West

2011), and 32.51(c)(1) (West. Supp. 2014). The trial court found appellant guilty in

each case and, in accordance with the terms of appellant’s plea bargain agreements

with the State, sentenced appellant to three years’ imprisonment for the offense of

making a false statement to obtain property or credit, 214 days’ imprisonment in

county jail for the offense of fraudulently using or possessing identifying

information, three years’ imprisonment for the offense of theft, and three years’

imprisonment for the offense of sexual assault of a child. Appellant, acting pro se,

filed a consolidated notice of appeal for all four cases. We dismiss the appeals for

lack of jurisdiction.

      As an initial matter, we cannot exercise jurisdiction over an appeal unless a

notice of appeal is filed in compliance with Rule 26 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 26.2(a); Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.



                                         2
1996). Appellant’s notice of appeal was due to have been filed within 30 days after

the judgments were entered in the four underlying cases on June 27, 2014. See

TEX. R. APP. P. 26.2(a)(1). However, appellant’s consolidated notice of appeal was

not filed until December 22, 2014—178 days after the June 27, 2014 judgments.

Because appellant’s December 22, 2014 notice of appeal was untimely, we have no

basis for jurisdiction over these appeals. See Slaton, 981 S.W.2d at 210; Olivo, 918
S.W.2d at 523.

      Furthermore, in a plea bargain case, a defendant may only appeal those

matters that were raised by written motion filed and ruled on before trial or after

getting the trial court’s permission to appeal. See TEX. CODE CRIM. PROC. ANN. art.

44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a

certification showing that the defendant has the right of appeal has not been made

part of the record. TEX. R. APP. P. 25.2(d). Here, the trial court’s certifications

included in the records on appeal state that these are plea bargain cases and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support each of the trial court’s certifications. See Dears v. State, 154 S.W.3d 610,

615 (Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must



                                          3
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4